Judgment unanimously affirmed. Memorandum: Defendant was convicted of four counts of a nine-count indictment. He was acquitted of two counts of attempted murder in the second degree, but convicted of assault in the second degree and reckless endangerment. There is no merit to the argument in his pro se brief that these verdicts were repugnant, and his reliance on People v Carbonell (40 NY2d 948) and People v Edwards (61 AD2d 1016) is misplaced. He was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). We reject the argument made by counsel that defendant’s sentence was harsh and excessive. (Appeal from judgment of Erie County Court, La Mendola, J. — criminal possession of weapon and other charges.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.